    19-10971-smb                   Doc 370           Filed 08/01/19 Entered 08/01/19 01:44:10                                     Main Document
                                                                  Pg 1 of 13

                                               UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF NEW YORK


                             1
In re: Sizmek Inc., et al.                                                      Case No.:         19-10971 (SMB)
                Debtors                                                         Reporting Period: June 1, 2019 through June 30, 2019

                                                                                Federal Tax I.D. # XX-XXXXXXX

                                          CORPORATE MONTHLY OPERATING REPORT

                   File with the Court and submit a copy to the United States Trustee prior to the end of the month and
                                 submit a copy of the report to any official committee appointed in the case.

                                                                                                          Document      Explanation
REQUIRED DOCUMENTS                                                                 Form No.               Attached       Attached
Schedule of Cash Receipts and Disbursements                                     MOR-1                       Yes
Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a                      Yes
   Copies of bank statements                                                                                                Yes
   Cash disbursements journals
Statement of Operations                                                         MOR-2                         Yes
Balance Sheet                                                                   MOR-3                         Yes
Status of Post-petition Taxes                                                   MOR-4                         Yes
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Taxes Reconciliation and Aging                                                  MOR-4                         Yes
Summary of Unpaid Post-petition Debts (Accounts Payable)                        MOR-4a                        Yes
  Listing of Aged Accounts Payable
Accounts Receivable Reconciliation and Aging                                    MOR-5                         Yes
Payments to Insiders and Professionals                                          MOR-6                         Yes
Post-petition Status of Secured Notes, Leases Payable                           MOR-6a                        Yes
Debtor Questionnaire                                                            MOR-7                         Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                         _________________________________
Signature of Debtor                                                             Date


_______________________________________                                         _________________________________
Signature of Joint Debtors                                                      Date


/s/ Barry Kasoff                                                                6/30/2019
Signature of Authorized Individual*                                             Date


Barry Kasoff                                                                    _________________________________
Printed Name of Authorized Individual                                           Title of Authorized Individual




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

[1] The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include:
Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402); Wireless Artist LLC (0302);
WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two Solutions, LLC (4914). The location of the Debtors’
service address for purposes of these chapter 11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016. The direct and indirect
international subsidiaries of Sizmek Inc. are not debtors in these chapter 11 cases.
19-10971-smb           Doc 370       Filed 08/01/19 Entered 08/01/19 01:44:10                     Main Document
                                                  Pg 2 of 13


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

     In re Sizmek Inc., et al. 1                                               Case No.: 19-10971 (SMB)
                                                            Reporting Period: June 1, 2019 – June 30, 2019

 GENERAL NOTES:

 The Monthly Operating Report includes activity for the following Debtors:

     Debtor                                                                                 Case Number
     Sizmek Inc.                                                                              19-10971
     Point Roll, Inc                                                                          19-10972
     Sizmek DSP, Inc.                                                                         19-10973
     Sizmek Technologies, Inc.                                                                19-10974
     Wireless Artist LLC                                                                      19-10975
     WirelessDeveloper, Inc.                                                                  19-10976
     X Plus One Solutions, Inc.                                                               19-10977
     X Plus Two Solutions, Inc.                                                               19-10978

 Debtor-in-Possession Financial Statements
 This Monthly Operating Report has been prepared solely for the purpose of complying with the
 monthly reporting requirements applicable in these chapter 11 cases and is in a format acceptable
 to the Office of the United States Trustee. The financial information contained herein is limited
 in scope and covers a limited time period. All information contained herein is unaudited and is
 subject to future adjustment. Certain assumptions have been made as noted herein. The unaudited
 consolidated financial statements presented herein have been derived from Debtors’ books and
 records. The financial statements and supplemental information contained herein are unaudited,
 preliminary, and may not comply with generally accepted accounting principles (“GAAP”) in all
 material respects. In addition, the financial statements and supplemental information contained
 herein is provided to fulfill the requirements of the Office of the United States Trustee and have
 been derived from the books and records of Debtors.
 The results of operations contained herein are not necessarily indicative of results which may be
 expected from any other period or for the full year and may not necessarily reflect the consolidated
 results of operations, financial position, and cash flow of Debtors in the future.
 The financial statements contained herein are unaudited and have been prepared on a going
 concern basis, which contemplates continuity of operations, realization of assets and liquidation
 of liabilities in the ordinary course of business. The ability of the Company to continue as a going
 concern is contingent upon, among other things: (a) the ability of the Company to maintain

 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106);
       and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter
       11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.



 140518198_392525-00001
19-10971-smb         Doc 370   Filed 08/01/19 Entered 08/01/19 01:44:10             Main Document
                                            Pg 3 of 13


 compliance with all terms of its debt structure; (b) the ability of the Company to generate cash
 from operations and to maintain adequate cash on hand; and (c) the resolution of the uncertainty
 as to the amount of claims that will be allowed. There can be no assurance that the Company will
 be able to successfully achieve these objectives in order to continue as a going concern. The
 accompanying consolidated financial statements do not include any adjustments that might result
 should the Company be unable to continue as a going concern.
 The Company cautions investors and potential investors not to place undue reliance upon the
 information contained in the Monthly Operating Report, as it was not prepared for the purpose of
 providing the basis for an investment decision relating to the Company. The Monthly Operating
 Report was not audited or reviewed by independent accountants, is as prescribed by applicable
 bankruptcy laws, and is subject to future adjustment and reconciliation. The Monthly Operating
 Report does not contain all disclosures that would be required for presentation with GAAP. There
 can be no assurance that, from the perspective of an investor or potential investor, the Monthly
 Operating Report is complete. Results set forth in the Monthly Operating Report should not be
 viewed as indicative of future results.
 The results of operations contained herein are not necessarily indicative of results which may be
 expected for any other period or for the full year and may not necessarily reflect the consolidated
 results of operations and financial position of Debtors in the future.

 Liabilities Subject to Compromise
 As a result of the chapter 11 filings, the payment of pre-petition indebtedness is subject to
 compromise or other treatment under a plan of reorganization. The determination of how liabilities
 will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter
 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this time.
 Pre-petition liabilities that are subject to compromise under Financial Accounting Standards Board
 Accounting Standards Codification 852, Reorganizations (“ASC 852”) are preliminary and may
 be subject to future adjustments depending on Court actions, further developments with respect to
 disputed claims, determinations of the secured status of certain claims, the values of any collateral
 securing such claims, rejection of executory contracts, continued reconciliation or other events.
 Reorganization Items
 ASC 852 requires expenses and income directly associated with the chapter 11 filings to be
 reported separately in the income statement as reorganization items. Reorganization items include
 expenses related to legal advisory and representation services, other professional consulting and
 advisory services, debtor-in-possession financing fees and changes in liabilities subject to
 compromise recognized as there are changes in amounts expected to be allowed as claims.
 Nothing contained in this Monthly Operating Report shall constitute a waiver of any of Debtors’
 rights or an admission with respect to their chapter 11 proceedings, including, but not limited to,
 matters involving objections to claims, substantive consolidation, equitable subordination,
 defenses, characterization or re-characterization of contracts, assumption or rejection of contracts
 under the provisions of chapter 3 of Title 11 of the United States Code (the “Bankruptcy Code”)
 and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other
 relevant applicable laws to recover assets or avoid transfers.


 140518198_392525-00001
                                                                                        19-10971-smb                          Doc 370             Filed 08/01/19 Entered 08/01/19 01:44:10                                                        Main Document                                        Case No. 19-10971 (SMB)

Sizmek Inc., et al.
                                                                                                                                                               Pg 4 of 13                                                                                                                                            Chapter 11


Debtors-in-Possession
MOR - 1
Consolidating Schedule of Receipts and Disbursements for Month [1]
for June 1, 2019 to June 30, 2019



                                                                                                                                                                                                                                                                             Cumulative Filing to
In U.S. Dollars                                                                                                                      Sizmek            Wireless Artist     Wirelessdeveloper,        X Plus One           X Plus Two           Consolidated Filing                   Date
                                                                 Sizmek Inc.         Point Roll, Inc.     Sizmek DSP, Inc.       Technologies, Inc.        LLC                    Inc.              Solutions, Inc.      Solutions, LLC         Debtor Entities               (3/29/19 - 5/31/19)
Beginning Cash Balance (Bank)                                                                             $     397,719.10       $    1,055,778.38                                                                                           $           1,453,497          $            2,290,753

Cash Receipts [2]
  Receipts                                                                                                         2,370,116            14,810,410                                                                                                       17,180,527                     57,688,257
Total Cash Receipts                                                                                       $        2,370,116     $      14,810,410                                                                                           $           17,180,527         $           57,688,257

Operating Disbursements [3]
  Data & Media                                                                                            $               -      $             -                                                                                             $                   -                        (523,643)
  Data Center                                                                                             $               -      $        (118,762)                                                                                                         (118,762)                   (1,432,942)
  Contractors & Outsourced Professionals                                                                  $               -      $        (104,542)                                                                                                         (104,542)                     (347,926)
  Utilities & Maintenance                                                                                 $               -      $          (6,979)                                                                                                           (6,979)                      (14,488)
  Communications                                                                                          $               -      $         (91,870)                                                                                                          (91,870)                     (120,520)
  Payroll & Benefits                                                                                      $               -      $        (984,936)                                                                                                         (984,936)                  (17,893,759)
  Rent                                                                                                    $               -      $        (223,466)                                                                                                         (223,466)                   (1,757,923)
  Other                                                                                                   $            (5,220)   $      (1,035,706)                                                                                                       (1,040,927)                   (1,519,617)
  Capital Leases                                                                                          $               -      $        (262,920)                                                                                                         (262,920)                     (591,425)
  CapEx                                                                                                   $               -      $             -                                                                                                                   -                            -
Total Operating Disbursements                                                                             $            (5,220)   $      (2,829,181)                                                                                          $            (2,834,402)       $          (24,202,243)

Non-Operating Disbursements
  Professional Fees & Expenses                                                                            $               -      $      (3,188,244)                                                                                          $            (3,188,244)                    (8,738,430)
  US Trustee Fees                                                                                         $               -      $             -                                                                                                                   -                         (2,275)
Total Non-Operating Disbursements                                                                         $               -      $      (3,188,244)                                                                                          $            (3,188,244)       $            (8,740,705)

Total Disbursements                                                                                       $            (5,220) $        (6,017,425)                                                                                          $            (6,022,645)       $          (32,942,948)

Cerberus Cash Activity [4]
  Cerberus Cash Sweeps                                                                                            (2,617,634)          (14,017,539)                                                                                                      (16,635,173)                  (58,233,351)
  Cerberus Funding                                                                                                        -              5,967,013                                                                                                         5,967,013                    33,155,250
Total Cerberus Cash Activity                                                                              $       (2,617,634) $         (8,050,526)                                                                                          $           (10,668,160)       $          (25,078,102)

Ending Cash Balance (Bank)                                                                               $           144,981 $           1,798,238                                                                                           $            1,943,219         $            1,957,960

Reconciling Adjustments (Bank to Book Cash)
  Outstanding Checks                                                                                      $               -      $         (12,527)                                                                                          $               (12,527)                      (25,055)
  Petty Cash                                                                                                               -                   786                                                                                                               786                         1,571
  FX / Other                                                                                                           2,111                18,052                                                                                                            20,163                        17,164
Ending Cash Balance (Book)                                                                                $          147,093     $       1,804,548                                                                                            $            1,951,641        $            1,951,641


[1] Pursuant to the Debtors’ global cash management system, payments made to, or received from various parties are often made from, or received by a single Debtor on behalf of one or more Debtor entities. As reflected above, all disbursements are made by Sizmek Technologies, Inc.

[2] Of Sizmek Technologies, Inc.’s total receipts of $14,810,410 during the period, $777,075 were received from American International Group, Inc. on account of a settlement of a workplace discrimination claim against Sizmek. Pursuant to the Order Granting Debtors’ Motion for Relief
from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to Resolve State Court Litigation and Make Settlement Payment Solely from Insurance Proceeds (Docket No. 169), these funds were received by Sizmek and will be used to pay the settlement.


[3] In addition to the disbursements made from the Debtors' accounts for professional fees and expenses, pursuant to the Order Authorizing and Approving Private Sale of Debtor Seller’s Portion of the AdServer Business Free and Clear of All Liens, Claims, Encumbrances, and Other
Interests, and Granting Related Relief (Docket No. 269) (the “AdServer Sale Order”), FTI Capital Advisors, LLC received $1,240,732.69 as a success fee related to the AdServer sale directly from the proceeds of the transaction.


[4] In accordance with the applicable Cash Collateral Order (Docket Nos. 37, 104, 172, 239, 270, 329 and any successor order thereto), the Debtors deposit all collections, receipts, and other cash collateral in deposit accounts that are subject to deposit account control agreements in favor
of Cerberus. All cash collateral deposited in such accounts shall remain subject to a daily “sweep” by Cerberus, however notwithstanding any such “sweep,” the cash collateral shall be turned over and made available for use by the Debtors in accordance with the terms and conditions of the
applicable Cash Collateral Order and the related budget. However, in June, pursuant to the AdServer Sale Order, Cerberus was entitled to a total of $21 million out of the proceeds of the AdServer sale. Of this amount, $10.5 million was deposited into Debtors’ accounts, and “swept” by
Cerberus. Unlike the other cash swept by Cerberus, this $10.5 million was used to pay-down Cerberus’ secured debt, in accordance with the AdServer Sale Order.
                                        19-10971-smb                  Doc 370            Filed 08/01/19 Entered 08/01/19 01:44:10                                       Main Document                                  Case No. 19-10971 (SMB)

Sizmek Inc., et al.
                                                                                                      Pg 5 of 13                                                                                                                     Chapter 11

Debtors-in-Possession
MOR - 1a
Schedule of Bank Account Balances
as of June 30, 2019


                                                                                                                                                                                           Bank
                                                                                                                                                                             Account     Account     Bank Balance
     Case #                    Debtor Entity                              Bank Name                                             Account Type / Purpose                      Currency    Ending in:     (USD)[1]
 19-10974 (SMB)           Sizmek Technologies, Inc.                JP Morgan Chase Bank, N.A.                              Depository and Collection Account                   USD             1955         12,692
 19-10974 (SMB)           Sizmek Technologies, Inc.         JPMorgan Chase Bank, N.A. - Toronto Branch                    Collection and Disbursement Account                  CAD             0146       227,566
 19-10974 (SMB)           Sizmek Technologies, Inc.                JP Morgan Chase Bank, N.A.                                     Disbursement Account                         USD             7698             -
 19-10973 (SMB)              Sizmek DSP, Inc.                         HSBC UK Bank PLC                           Collection and Foreign Currency Disbursement Account          GBP             7617         50,746
 19-10973 (SMB)              Sizmek DSP, Inc.                         HSBC UK Bank PLC                           Collection and Foreign Currency Disbursement Account          EUR             1932         90,963
 19-10973 (SMB)              Sizmek DSP, Inc.                          COMERICA BANK                                                  ZBA Account                              USD             7745             -
 19-10973 (SMB)              Sizmek DSP, Inc.                      JP Morgan Chase Bank, N.A.                             Depository and Disbursement Account                  USD             8991             -
 19-10973 (SMB)              Sizmek DSP, Inc.                      JP Morgan Chase Bank, N.A.                                      Collection Account                          USD             3600          2,029
 19-10973 (SMB)              Sizmek DSP, Inc.                          COMERICA BANK                                               Depository Account                          USD             6012             -
 19-10973 (SMB)              Sizmek DSP, Inc.                          COMERICA BANK                                              Disbursement Account                         USD             4643             -
 19-10973 (SMB)              Sizmek DSP, Inc.                         HSBC Bank USA NA                                              Checking Account                           USD             0884 Closed on May
 19-10973 (SMB)              Sizmek DSP, Inc.                         HSBC UK Bank PLC                                             Collection Account                          USD             1315          3,355
 19-10974 (SMB)           Sizmek Technologies, Inc.                   Signature Bank, N.A.                                Depository and Disbursement Account                  USD             9455     1,576,029
 19-10974 (SMB)           Sizmek Technologies, Inc.                           N/A                                                   Uncleared Checks                           USD              N/A        (12,527)
 19-10974 (SMB)           Sizmek Technologies, Inc.                           N/A                                                      Petty Cash                              USD              N/A            181
 19-10974 (SMB)           Sizmek Technologies, Inc.                           N/A                                                      Petty Cash                              AUD              N/A            604
 19-10974 (SMB)           Sizmek Technologies, Inc.                           N/A                                                      FX / Other                              USD              N/A              3
                                                                                                                                    Subtotal Excluding Security Deposits (Cash and Cash Equivalents)    1,951,641
 19-10974 (SMB)           Sizmek Technologies, Inc.                  JP Morgan Chase Bank, N.A.                                    Security Deposit [2]                        USD             0126         45,017
 19-10973 (SMB)              Sizmek DSP, Inc.                            Silicon Valley Bank                                       Security Deposit [2]                        USD             2820         88,963
                                                                                                                             Subtotal Including Security Deposits (All Debtor Bank Account Balances)    2,085,621

The above captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements.

"I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements."

/s/ Barry Kasoff
Barry Kasoff
Chief Financial Officer


[1] Balances based on exchange rates as of 6/30/2019 per http://www.oanda.com.

[2] The balances maintained within these accounts reflect security deposits the Debtors were required to post during the prepetition period. Due the nature of the deposits, the balances are recorded as Other Long Term
assets on the balance sheet.
                                                      19-10971-smb          Doc 370            Filed 08/01/19 Entered 08/01/19 01:44:10                           Main Document                                                     Case No. 19-10971 (SMB)
                                                                                                            Pg 6 of 13                                                                                                                            Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 2
Consolidating Statement of Operations
for June 1, 2019 to June 30, 2019

                                                                                                                                                                                                                            Cumulative Filing to
In U.S. Dollars                                                                                     Sizmek            Wireless Artist   Wirelessdeveloper,    X Plus One        X Plus Two          Consolidated Filing             Date
                                        Sizmek Inc.      Point Roll, Inc.   Sizmek DSP, Inc.    Technologies, Inc.        LLC                  Inc.          Solutions, Inc.   Solutions, LLC        Debtor Entities         (3/29/19 - 5/31/19)
Total Revenues                                                              $            -      $       3,454,267                                                                               $              3,454,267    $         15,235,101

Cost of Goods Sold                                                                    82,610            (1,487,201)                                                                                           (1,404,591)   $         (7,340,341)
Gross Profit                                                                          82,610             1,967,066                                                                                             2,049,676    $          7,894,760

Research and Development                                                              95,612              (52,168)                                                                                                43,444    $         (1,541,108)
Depreciation and Amortization                                                             -              (111,418)                                                                                              (111,418)   $         (1,632,953)
Selling and Marketing                                                                (17,384)            (328,817)                                                                                              (346,201)   $         (4,131,432)
General and Administrative                                                            29,523           (4,726,086)                                                                                            (4,696,562)   $         (7,821,088)
Other                                                                               (802,540)          (6,490,000)                                                                                            (7,292,540)   $      (7,292,540.00)
Total Operating Expenses                                                            (694,788)         (11,708,488)                                                                                           (12,403,277)   $        (22,419,121)

Operating Profit                                                                    (612,178)           (9,741,423)                                                                                          (10,353,600)   $        (14,524,360)

Financial Expenses                                                                   (75,412)           (1,147,985)                                                                                           (1,223,397)   $         (4,442,094)
Other Income                                                                         388,153             1,826,026                                                                                             2,214,180    $        (49,615,765)
Income Before Taxes                                                                 (299,436)           (9,063,381)                                                                                           (9,362,818)   $        (72,258,359)

Tax Income / (Expense)                                                                (3,513)             (57,098)                                                                                               (60,611)   $            (63,517)
Total Tax Income / (Expense)                                                          (3,513)             (57,098)                                                                                               (60,611)   $            (63,517)

Net Income / (Loss)                                                         $       (302,949) $         (9,120,479)                                                                             $             (9,423,428)   $        (72,321,876)
                                                     19-10971-smb                        Doc 370         Filed 08/01/19 Entered 08/01/19 01:44:10                                                   Main Document                                                            Case No. 19-10971 (SMB)

Sizmek Inc., et al.
                                                                                                                      Pg 7 of 13                                                                                                                                                           Chapter 11


Debtors-in-Possession
MOR - 3
Consolidating Balance Sheet
as of June 30, 2019


In U.S. Dollars                                                                                                   Sizmek           Wireless Artist      WirelessDeveloper,         X Plus One               X Plus Two         Consolidated Filing    Prepetition Balance
                                                 Sizmek Inc.       Point Roll, Inc.       Sizmek DSP, Inc.    Technologies, Inc.       LLC                     Inc.               Solutions, Inc.          Solutions, LLC       Debtor Entities         (As of 3/28/19)
Current Assets
Cash and Cash Equivalents                                                                 $        147,094    $       1,804,546                                                                                                $         1,951,641    $         2,279,013
Restricted Cash                                                                                         -                    -                                                                                                                                         -
Trade Receivables                                                                                         0          10,893,181                                                                                                         10,893,181             53,940,368
Current Related Parties and Shareholders                                                        23,990,336            5,744,240                                                                                                         29,734,576             36,357,039
Prepaid and Other Current Assets                                                                 1,235,293            8,040,317                                                                                                          9,275,610              3,784,319
Non-Distributable Cash Sweeps                                                                                                                                                                                                                   -                      -
Total Current Assets                                           -                     -          25,372,723           26,482,284                     -                     -                        -                       -            51,855,007             96,360,740
                                                                                                                                                                                                                                                                       -
Long Term Assets                                                                                                                                                                                                                                                       -
Long Term Related Parties and Shareholders                                                              -              133,088                                                                                                             133,088                133,095
Other Long Term Assets                                                                         181,560,535         166,513,629                                                                                                         348,074,165            348,146,914
Total Long Term Assets                                         -                     -         181,560,535         166,646,717                      -                     -                        -                       -           348,207,252            348,280,008
                                                                                                                                                                                                                                                                       -
Property and Equipment                                                                                                                                                                                                                                                 -
Total Fixed Assets                                                                                 931,704            4,101,338                                                                                                          5,033,043             36,638,504
Accumulated Depreciation                                                                          (800,064)          (3,536,289)                                                                                                        (4,336,354)           (22,610,348)
Total Fixed Assets                                             -                     -             131,640              565,049                     -                     -                        -                       -               696,689             14,028,156
                                                                                                                                                                                                                                                                       -
Total Intangible Assets                                                                                                                                                                                                                                                -
Intangible Assets                                                                                       -                88,712                                                                                                             88,712             41,728,387
Intangible Assets Impairment                                                                            -                    -                                                                                                                  -             (28,440,384)
Accumulated Amortization                                                                                -               (88,745)                                                                                                           (88,745)            (9,189,838)
Goodwill                                                                                                -                    -                                                                                                                  -              51,447,756
Total Intangible Assets                                        -                     -                  -                   (33)                    -                     -                        -                       -                   (33)            55,545,921
                                                                                                                                                                                                                                                                       -
Total Assets                                 $             -       $             -        $    207,064,898    $    193,694,017     $            -       $             -       $                -       $               -       $       400,758,916    $       514,214,824
                                                                                                                                                                                                                                                                       -
Current Liabilities                                                                                                                                                                                                                                                    -
Trade Payables                                                                            $    (50,488,513) $       (41,134,513)                                                                                               $       (91,623,025)   $       (44,766,119)
Employees and Payroll Accruals                                                                    (113,370)            (362,962)                                                                                                          (476,332)            (6,579,264)
Accrued Expenses and Other Liabilities                                                         (11,114,077)        (105,839,362)                                                                                                      (116,953,438)          (196,317,704)
Total Current Liabilities                                      -                     -         (61,715,959)        (147,336,836)                    -                     -                        -                       -          (209,052,795)          (247,663,087)
                                                                                                                                                                                                                                                                       -
Long Term Liabilities                                                                                                                                                                                                                                                  -
Other Non Current Liabilities                                                                   (1,980,152)           1,793,731                                                                                                           (186,421)            (2,710,162)
Total Long Term Liabilities                                    -                     -          (1,980,152)           1,793,731                     -                     -                        -                       -              (186,421)            (2,710,162)
                                                                                                                                                                                                                                                                       -
Total Liabilities                                              -                     -         (63,696,111)        (145,543,105)                    -                     -                        -                       -          (209,239,217)          (250,373,249)
                                                                                                                                                                                                                                                                       -
Shareholders' Equity                                                                                                                                                                                                                                                   -
Accumulated Profit                                                                              62,623,354           20,882,508                                                                                                         83,505,862             11,183,986
Common Stock                                                                                            -                    (1)                                                                                                                (1)                    (1)
Additional Paid-In Capital                                                                    (338,195,726)        (639,998,378)                                                                                                      (978,194,103)          (978,194,103)
Accumulated Other Comprehensive Income                                                                (548)             270,543                                                                                                            269,994                269,994
Preferred Stock                                                                                         -                     0                                                                                                                  0                       0
Retained Earnings                                                                              132,204,133          570,694,416                                                                                                        702,898,549            702,898,549
Total Shareholders' Equity                                     -                     -        (143,368,787)         (48,150,912)                    -                     -                        -                       -          (191,519,699)          (263,841,575)
                                                                                                                                                                                                                                                                       -
Total Liabilities and Shareholders' Equity   $             -       $             -        $   (207,064,898) $      (193,694,017) $              -       $             -       $                -       $               -       $      (400,758,916)   $      (514,214,824)
                                      19-10971-smb                Doc 370             Filed 08/01/19 Entered 08/01/19 01:44:10                                    Main Document   Case No. 19-10971 (SMB)
                                                                                                   Pg 8 of 13                                                                                   Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 4
Consolidated Status of Post-petition Taxes
for June 1, 2019 to June 30, 2019

Taxes Reconciliation &
Aging                                                                                   Number of Days Outstanding
In U.S. Dollars                     Current                1-30                  31-60            61-90            91-120                  Over 120               Total
Federal                       $               -                           $          60,000 $             -    $          -           $               -       $       60,000
State and Local                                   -                   -                                 6,685               -                             -             6,685
Total Taxes Payable           $               -       $           -       $          60,000 $           6,685 $           -           $               -       $       66,685


                                  Beginning Tax       Amount Withheld                                                                     Ending Tax
In U.S. Dollars
                                    Liability           or Accrued            Amount Paid        Date Paid       Check No. or EFT         Liability [1]
Federal [2]
Withholding                   $              -        $       109,509     $        (109,509)      Various              Various        $               -
FICA - Employee                              -        $        49,240               (49,240)      Various              Various                        -
FICA - Employer                              -        $        49,046               (49,046)      Various              Various                        -
Unemployment                                 -        $           -                     -         Various              Various                        -
Income                                    60,000                  -                     -          N/A                  N/A                        60,000
 Total Federal Taxes          $           60,000      $       207,795     $        (207,795) $               -    $              -    $            60,000

State and Local [2]
Withholding                   $              -        $        39,048     $         (39,048)      Various              Various        $               -
Sales & Use Tax                              -                    -                     -          N/A                  N/A                           -
Excise                                       384                  -                     -          N/A                  N/A                           384
Unemployment                                 -                    -                     -         Various              Various                        -
Personal Property                            -                    -                     -          N/A                  N/A                           -
Real Property                                -                    -                     -          N/A                  N/A                           -
Income                                     6,300                  -                     -          N/A                  N/A                         6,300
 Total State and Local                     6,684               39,048               (39,048)                 -                   -                  6,684
Total Taxes                   $           66,684      $       246,844     $        (246,844) $               -    $              -    $            66,684

[1] These amounts represent withholdings to be paid to the applicable taxing authorities in the ordinary course of business.

[2] The Debtors pay certain of the federal and state and local taxes as they come due and do not accrue any amounts with respect to those taxes.
                                     19-10971-smb                 Doc 370           Filed 08/01/19 Entered 08/01/19 01:44:10                                        Main Document        Case No. 19-10971 (SMB)
                                                                                                 Pg 9 of 13                                                                                            Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 4a
Consolidated Summary of Unpaid Post-petition Debts (Accounts Payable)
as of June 30, 2019

Accounts Payable Aging                                                                                     Number of Days Outstanding
                                                              Current              0-30                30-60               60-90                      90-120               120+
In U.S. Dollars                                               Current              1-30               31-60 [1]          61-90 [2]                    Over 90              Total
Accounts Payable, Trade (Post-Petition)                   $    1,275,610 $         43,375,528 $            5,260,985   $         (14,806,505) $            1,069,915   $    36,175,534
Accounts Payable, Trade (Prepetition)                     $      (42,785) $       (11,568,244) $           5,477,686   $          22,228,598 $            32,251,322   $    48,346,577
AP Reclassification Adjustment                                                                                                                                               7,100,915
Total Accounts Payable                                    $    1,232,824   $       31,807,284    $       10,738,672    $           7,422,093   $          33,321,238   $    91,623,025


[1] The majority of this balance comprises fees related to annual licenses, meaning a substantial portion of the amounts outstanding relate to amounts for future
 months, which Debtors are unlikely to need. Debtors have been and remain in negotiations with their counterparties and the purchasers of their various business
 segments to determine how to address these balances. In the event Debtors determine these amounts must be paid by Debtors, Debtors have the funds to pay
 them and will pay them.

[2] The majority of this balance comprises licenses which relate to the AdServer business and are being assumed and assigned to the purchaser of the AdServer
 business. The past due amounts will be paid in the near term as cure payments.
                                     19-10971-smb                 Doc 370           Filed 08/01/19 Entered 08/01/19 01:44:10                                     Main Document                               Case No. 19-10971 (SMB)
                                                                                                 Pg 10 of 13                                                                                                               Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 5
Consolidated Summary of Accounts Receivable
as of June 30, 2019

Accounts Receivable Reconciliation
In U.S. Dollars                                                          Total
Total A/R at Beginning of Reporting Period                        $      12,111,035
Plus: Amounts Billed During the Period                                     5,131,746
Less: Amounts Collected During the Period                                 (8,978,829)
Other Activity, Net [1]                                                    2,629,229
Total A/R at End of Reporting Period                              $      10,893,181


[1] Other activity primarily reflects various adjustments to accounts receivable for items included, but not limited to: Accrued Reserve, Deferred Revenue, and AR in-transit (Zeta acquisition) and other amounts.




Accounts Receivable Aging                                                                                                 Number of Days Outstanding
In U.S. Dollars                                                        Current                1-30                31-60                61-90               91-120              Over 120              Total
Accounts Receivable                                               $      7,102,755      $      4,295,993    $       6,778,742    $       7,774,110    $      1,855,683    $       2,557,714    $      30,364,997
Other Activity [1]                                                                                                                                                                                   (19,471,816)
Total Accounts Receivable                                         $        7,102,755    $      4,295,993    $       6,778,742    $       7,774,110    $       1,855,683   $        2,557,714   $      10,893,181


[1] Other activity primarily reflects various adjustments to accounts receivable for items included, but not limited to: Accrued Reserve, Deferred Revenue, and AR in-transit (Zeta acquisition) and other amounts.
          19-10971-smb                    Doc 370              Filed 08/01/19 Entered 08/01/19 01:44:10                                                 Main Document
                                                                                                                                                                   Case No. 19-10971

Sizmek Inc., et al.
                                                                            Pg 11 of 13                                                                                      Chapter 11


Debtors-in-Possession
MOR - 6
Consolidated Status of Payments to Insiders and Professionals
for June 1, 2019 to June 30, 2019

                                                          Payments Made to Insiders
                                                                                                                                    Total Paid to
                                   Name                                             Type of Payment        Amount Paid [1]              Date
Cerberus [1]                                                                          Cash Sweeps          $   16,636,754 $            58,238,584
All Other Insiders [2] [3]                                                         Cash Compensation              101,594                  339,847
Total Payments Made to Insiders                                                                            $   16,738,349 $            58,578,431

[1] In accordance with the applicable Cash Collateral Order (Docket Nos. 37, 104, 172, and any successor order thereto), payments to Cerberus reflect cash
sweeps by Cerberus and revolver payouts. These payments also appear in MOR 3 as assets on the balance sheet.

[2] Represents payments received by "insiders" during the reporting period. The total is shown on a gross basis, subject to any applicable taxes, withholdings or
other deductions. The total within the current reporting period includes regular payroll and expense reimbursements.

[3] Persons listed as "insiders" have been included for informational purposes only. The Debtors do not take any position with respect to: (a) such person's
influence over the control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision-making or corporate authority of
such individual; or (d) whether such individual could successfully argue that he or she is not an "insider" under applicable law, including, without limitation, the
federal securities laws or with respect to any theories of liability or for any other purpose. Further, the inclusion of a party as an "insider" in not an
acknowledgement or concession that such party is an "insider" under applicable bankruptcy law.



                                                                 Payments Made to Professionals
                                                                                                             Amount Paid          Total Post-
                                                                                                             During Period      Petition Paid to Total Incurred &
                                Name                                               Amount Approved                [1]                 Date          Unpaid [2]
Professional Fees & Expenses Escrow Funding [3]
Professional Fees Escrow Account                                                                     N/A    $     (2,924,193) $         (8,339,736)                   -
(c/o Katten Muchin Rosenman LLP)

Professional Fees & Expenses Paid via Escrow [4]
Klee, Tuchin, Bogdanoff & Stern LLP                                                              150,000    $        150,000    $         465,000                     -
FTI Capital Advisors, LLC                                                                        209,509             209,509    $         209,509                     -
Katten Muchin Rosenman LLP                                                                            -                   -     $       1,152,055                     -

Professional Fees & Expenses Paid via Accounts [5]
Klee, Tuchin, Bogdanoff & Stern LLP                                                              189,051             189,051              189,051                     -
FTI Capital Advisors, LLC                                                                         75,000              75,000               75,000                     -
STRETTO                                                                                               -                   -               134,643                     -

Total Payments Made to Professionals [6]                                       $                 623,559    $     (2,300,634) $         (6,114,479) $             -

[1] Amount paid during period is shown on a cash-basis, reflecting the actual amounts disbursed by the Debtors, net of any applicable retainers or other cash-on-


[2] Total incurred and unpaid is based on fee statements filed or invoices submitted by June 28, 2019 for the period May 1, 2019 through May
31, 2019. The balances do not include accruals, and are presented gross of retainers or other cash-on-account applied by the professionals to the total fees
and expenses due. Furthermore, amounts subject to hold-back are included within the balances.

[3] Represents funding of the Professional Fees Escrow Account.
[4] Represents disbursements related to case professional fees or expenses made from the Professional Fees Escrow Account.
[5] Represents disbursements related to case professional fees or expenses made from the Debtors' bank accounts.



[6] As disclosed in the May MOR, in addition to the disbursements made from the Debtors' accounts for professional fees and expenses, pursuant to the Order
Authorizing and Approving Private Sale of the Demand-Side Platform and the Data Management Platform Free and Clear of All Liens, Claims, Encumbrances,
and Other Interests, and Granting Related Relief (Docket No. 143) (the “DSP Sale Order”), FTI Capital Advisors, LLC received $600,000 as a success fee related
to the DSP / DMP sale directly from the purchaser of the DSP/DMP business. In addition to this initial fee, under the DSP Sale Order, FTI is also entitled to
additional fees in connection with the amounts Debtors receive on a go-forward basis from the purchaser of the DSP/DMP business on account of accounts
receivable collection. These fees are paid by Cerberus with non-Debtor funds. During June, FTI received a fee of $114,147.69 on account of these accounts
receivable collections.

Similarly in connection with the sale of the AdServer business and pursuant to the Order Authorizing and Approving Private Sale of Debtor Seller’s Portion of the
AdServer Business Free and Clear of All Liens, Claims, Encumbrances, and Other Interests, and Granting Related Relief (Docket No. 269) (the “AdServer Sale
Order”), FTI Capital Advisors, LLC received $1,240,732.69 as a success fee related to the AdServer sale directly from the proceeds of the AdServer sale.
                                  19-10971-smb              Doc 370         Filed 08/01/19 Entered 08/01/19 01:44:10   Main Document   Case No. 19-10971 (SMB)
                                                                                         Pg 12 of 13                                                 Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 6a
Consolidated Post-petition Status of Secured Notes, Leases Payable and Adequate Protection Payments
for June 1, 2019 to June 30, 2019

  Post-petition Status of Secured Notes, Leases Payable & Adequate
                          Protection Payments
                                       Amount Paid     Total Paid to
               Type                   During Period        Date
Adequate Protection Payments         $    27,286,754 $    41,035,620
Lease Payments                       $       486,386 $     2,322,952
Total Payments                       $    27,773,140 $    43,358,572
          19-10971-smb                     Doc 370              Filed 08/01/19 Entered 08/01/19 01:44:10      Main Document
                                                                                                                         Case No. 19-10971
                                                                             Pg 13 of 13                                          Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 7
Debtors' Questionnaire
for June 1, 2019 to June 30, 2019


Must be completed each month. If the answer to any of the questions is "Yes", provide a detailed
                                                                                                   Yes   No
explanation of each item. Attached additional sheets if necessary.

1. Have any assets been sold or transferred outside the normal course of business this
                                                                                                   X
reporting period?
• Pursuant to the Order Authorizing and Approving Private Sale of the Demand-Side
Platform and the Data Management Platform Free and Clear of All Liens, Claims,
Encumbrances, and Other Interests, and Granting Related Relief (Docket No. 143), the
Bankruptcy Court approved Debtors DSP/DMP business on April 29, 2019, however, the sale
transaction closed May 1, 2019.
2. Have any funds been disbursed from any account other than a debtor in possession account
                                                                                                         X
this reporting period?

3. Is the Debtor delinquent in the timely filing of any post-petition tax returns?                       X


4. Are workers compensation, general liability or other necessary insurance coverages expired            X
or cancelled, or has the debtor received notice of expiration or cancellation of such policies?

5. Is the Debtor delinquent in paying any insurance premium payment?                                     X

6. Have any payments been made on prepetition liabilities this reporting period?                   X
• As authorized pursuant to various Orders entered by the Court, the Debtors made certain
payments on account of prepetition liabilities during the reporting period.
7. Are any post-petition receivables (accounts, notes or loans) due from related parties?          X


• The Debtors' have post-petition balances due from both filing Debtor entities, in addition to
certain non-filing related parties, including foreign affiliates of the Debtor entities.
8. Are any post-petition payroll taxes past due?                                                         X

9. Are any post-petition State or Federal income taxes past due?                                   X

• As of June 30, 2019, Debtors owed $6,300 in state taxes. Debtors have the funds to pay this
amount and intend to make the payment in short term.
10. Are any post-petition real estate taxes past due?                                                    X

11. Are any other post-petition taxes past due?                                                    X

• As of June 30, 2019, Debtors owed $384 in excise taxes. Debtors have the funds to pay this
amount and intend to make the payment in short term.
12. Have any prepetition taxes been paid during this reporting period?                             X


• As authorized pursuant to the Order Authorizing the Payment of Certain Prepetition Taxes
and Fees entered by the Court (Docket No. 98), the Debtors' made certain payments on
account of prepetition tax liabilities during the reporting period.
13. Are any amounts owed to post-petition creditors delinquent?                                    X




• These delinquent payments are related to obligations which Debtors are investigating to
determine whether they are valid obligations that should be paid by Debtors, as opposed to
third parties, such as purchasers of Debtors’ assets. Thus, Debtors make this disclosure, not
to acknowledge valid delinquent debts, but in the interest of full disclosure. Debtors have been
(and continue) negotiating with the creditors and related third-parties regarding these
payments. Debtors have the funds available to make these payments and, to the extent
Debtors determine they are valid obligations owed by Debtors, Debtors will pay them.
14. Are any wage payments past due?                                                                      X

15. Have any post-petition loans been received by the Debtor from any party?                             X

16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                            X

17. Is the Debtor delinquent with any court ordered payments to attorneys or other
                                                                                                         X
professionals?

18. Have the owners or shareholders received any compensation outside of the normal course
                                                                                                         X
of business?
